Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 06, 2016

The Court of Appeals hereby passes the following order:

A16A0503. REGINALD L. MCRAE v. THE STATE.

      Reginald L. McRae pled guilty to possession of cocaine, and his judgment of
conviction was entered on November 29, 2010. He subsequently filed a pro se
Motion to Modify Sentence Due to Clerical Error. The trial court entered an order
resolving the motion on March 27, 2014, and McRae filed a notice of appeal on May
5. We lack jurisdiction because the appeal is untimely. A notice of appeal must be
filed within 30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga.
App. 721 (482 SE2d 704) (1997). Here, McRae filed his notice of appeal 39 days
after the trial court’s order was entered. Accordingly, the appeal is untimely, and it
is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             01/06/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.